COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
                                                                No. 08-14-00220-CV
                                                §
 IN THE INTEREST OF                                                  Appeal from
                                                §
 A.R.A. AND O.A., CHILDREN.                                      383rd District Court
                                                §
                                                              of El Paso County, Texas
                                                §
                                                                (TC # 2010CM8846)
                                                §

                                        JUDGMENT

       The Court has considered this cause on Appellant=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed as moot, in accordance with the

opinion of this Court. We therefore dismiss the appeal. We further order Appellant to pay all

costs of this appeal. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF AUGUST, 2014.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating